IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 28, 2008
                                     No. 07-50855
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ROBERTO ZAMORA JR

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:05-CR-332-1


Before STEWART, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Roberto Zamora, Jr., appeals the 210-month term of imprisonment and
five-year term of supervised release imposed following his guilty plea for
conspiracy to distribute and possession with intent to distribute in excess of five
kilograms of cocaine. Zamora argues that his sentence is unreasonable because
it is greater than necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a).
He argues that sentence is not necessary to protect the public or to prevent him



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-50855

from committing future crimes because of his age, health, and family responsibilities.
      The district court committed no significant procedural error as it properly
calculated the applicable guidelines range, allowed the parties to present
arguments as to what they believed the appropriate sentence should be, and
implicitly considered the § 3553(a) factors. Where, as here, the district court
imposed a sentence within a properly calculated guidelines range, the sentence
is entitled to a rebuttable presumption of reasonableness. See United States v.
Alonzo, 435 F.3d 551, 553-54 (5th Cir. 2006); see also Rita v. United States, 127
S. Ct. 2456, 2462 (2007). Zamora has failed to demonstrate that the district
court abused its discretion or that the sentence is unreasonable. See Gall v.
United States, 128 S. Ct. 586, 597 (2007). Accordingly, the judgment of the
district court is AFFIRMED.




                                          2